Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-13, 15-16 are allowed. Claims 6 and 14 has been Cancelled. The prior art discloses medical imaging management system as taught in Conemac (2013/0185331) and system, methods and apparatus and computer program products for providing network accessible patient health records as taught in Spates (2013/0006865) and memo synchronization system, mobile system and method of synchronizing data as taught by Han (2013/0024917).
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s invention distinguishes itself from the prior art due the claimed invention of claim 1 recites “method for managing and editing data of a medical firewall facility, the method comprising: providing separate memory areas in a cloud storage of a public cloud for at least two different types of medical data sets, respectively; storing the at least two different types of medical data sets in the separate memory areas in the public cloud such that a medical data set of the at least two different types of medical data sets is directly accessible from the Internet by a user device when a subscription associated with the respective memory area of the separate memory areas in the public cloud exists, wherein table storage is provided inside at least one memory area of the separate memory areas, and wherein, inside the table storage, a table entry is associated with each data set stored in the at least one memory area and contains the   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Compact Disc Submission
The specification of this application contains a computer program listing consisting of more than three hundred (300) lines. In accordance with 37 CFR 1.96(c), a computer program listing of more than three hundred lines must be submitted as an appendix in text format. The “Computer Program Listing Appendix” may be submitted as a text file via the Office Electronic Filing System or on read-only optical disc conforming to the standards set forth in 37 CFR 1.96(c)(1). The “Computer Program Listing Appendix” must be appropriately referenced in the specification (see 37 CFR 1.77(b)(5)). Accordingly, applicant is required to cancel the current computer program listing, file a “Computer Program Listing Appendix” as a text file via the Office Electronic Filing System or on read-only optical disc in compliance with 37 CFR 1.96(c), and insert an appropriate reference to the newly added “Computer Program Listing Appendix” at the beginning of the specification.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626